                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In re:   Charles Watkins                       ) Case Number: 17-16515
                                               ) Chapter 13 Proceedings
              Debtor.                          ) Judge Jessica E. Price Smith

           TRUSTEE’S OBJECTION TO DEBTOR’S MOTION TO MODIFY

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing
Chapter 13 Trustee (“Trustee”) herein, by and through counsel, and hereby objects to the
Debtor’s Motion to Modify filed with this Court on May 1, 2020 (hereinafter “Debtor’s
Motion”). In support of her objection, the Trustee makes the following representations to the
Court:

      1.     In order to determine if the Debtor’s Motion complies with Sections 1325 and
1329 of the Bankruptcy Code, the Trustee requests proof of the Debtor’s current household
income and expenses.

      WHEREFORE your Trustee, being a proper party in interest, hereby moves this
Honorable Court to deny the Debtor’s Motion for the reasons cited.


                                          Respectfully submitted,

                                           /s/ Holly Davala
                                           HOLLY DAVALA #0070447
                                           Staff Attorney for Chapter 13 Trustee
                                           Office of the Chapter 13 Trustee, Lauren A. Helbling
                                           200 Public Square, Suite 3860
                                           Cleveland, OH 44114-2321
                                           Phone: (216) 621-4268 Fax: (216) 621-4806
                                           ch13trustee@ch13cleve.com




17-16515-jps    Doc 59     FILED 05/08/20     ENTERED 05/08/20 13:29:03          Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on May 8, 2020, a true and correct copy of Trustee’s Objection was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

         Charles Watkins, Attorney, on behalf of Debtor at rhlegal@aol.com



                                      /s/ Holly Davala
                                      HOLLY DAVALA #0070447
                                      Staff Attorney for Chapter 13 Trustee
                                      Office of the Chapter 13 Trustee, Lauren A. Helbling
                                      200 Public Square, Suite 3860
                                      Cleveland, OH 44114-2321
                                      Phone: (216) 621-4268 Fax: (216) 621-4806
                                      ch13trustee@ch13cleve.com


HD/kb
5/8/20




17-16515-jps      Doc 59     FILED 05/08/20      ENTERED 05/08/20 13:29:03          Page 2 of 2
